DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4, 6-13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al. (2015/0305603).
Regarding claims 1, 10-12 and 17-18, Gal et al. disclose a plug (28, figure 5A) comprising: 
a body having a first end (pointed at 28, figure 5A), a second end opposite the first end, and a threaded portion (not labeled, figure 5B) extending from the second end to a location on the body between the first end and the second end;
a heat sink (36, figure 5A, [0041, line 5]) coupled to the second end; and
a microchip (24, figure 5B, [0096], lines 4-7) mounted to a substrate (32, figure 5B) that is coupled to the heat sink, the microchip configured to store information related to the turbocharger, wherein the microchip is at least partially submerged in coolant in the central housing.
Gal et al. disclose the claimed invention as described above except for the plug configured to be at least partially inserted into a central housing of a turbocharger or an engine component.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gal et al. to have the plug configured to be at least partially inserted into a central housing of a turbocharger or an engine component for better connection.
Regarding claim 2, Gal et al. disclose the heat sink comprises a metallic foam (metal-clad PCB, [0041], line 7) that is configured to permit passage of the coolant at least partially therethrough.
	Regarding claims 4 and 15, Gal et al., figure 1 shows a wire (300) electrically connected to the microchip, the wire passing through the body of the plug and electronically coupling the microchip to an engine control module.
Regarding claim 6, Gal et al., figure 5B shows the body of the plug includes an interior space forming a cavity having a single opening, and the microchip is at least partially disposed within the cavity, the interior space being formed by a sidewall of the body of the plug.
 	Regarding claim 7, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gal et al. to have the information includes at least a serial number and a part number of the turbocharger for better engaging.
 	Regarding claims 8 and 13, Gal et al. disclose the microchip includes programmable memory configured to store the information.
Regarding claim 9, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gal et al. to have the first end includes a shoulder that abuts an exterior surface of the central housing when the plug is inserted into the central housing for better connection.

Allowable Subject Matter
4.	Claims 3, 5, 14, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        11/14/22.
thanh-tam.le@uspto.gov